Citation Nr: 0209985	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  98-17 972	)	DATE
	)
		
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for emphysema on a 
secondary basis.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary (COPD) on a secondary basis.

4.  Entitlement to service connection for arteriosclerotic 
heart disease on a secondary basis.

5.  Entitlement to service connection for bronchitis on a 
secondary basis.

6.  Entitlement to service connection for hearing loss on a 
secondary basis.

7.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1943 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans' 
Affairs (VA). 

In August 1999 the RO increased a 30 percent rating in effect 
for sinusitis to 50 percent, which is the maximum rating 
permitted under the pertinent diagnostic code.  In view of 
extra schedular consideration, this issue remains in 
appellate status.  


REMAND

A review of the evidence of record shows that in 
correspondence to the Board received in July 2002 the veteran 
requested a travel board hearing.

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

The RO should take the appropriate to 
schedule the veteran for a personal 
hearing to be held at the RO before a 
member of the Board. See 38 C.F.R. 20.704 
(2001).

Thereafter, the case should be returned 
to the Board, if in order. The Board 
intimates no opinion as to the ultimate 
outcome of this case. The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

